Smith, J.:
By the settled practice of the courts, the grounds of a decision must be found in the decision itself and cannot be looked for in an opinion. Upon the former appeal the rules of law by which the damage should be measured were enunciated, and the Court of ■Claims will be presumed to have followed these rules unless it other*210wise appear from their decision. The result stated in the decision is a possible result as a solution of a question of fact, the court passing upon the credibility of the evidence for the claimant. We are required then upon this appeal to assume that such was the method by which it was reached, and even if we deemed a false-theory indicated in the opinion, the error is beyond our reach.
It appears in the decision, however, that interest upon the damages was awarded only from the date of the first judgment, to wit-, June 26, 1896, and not from the date of the filing of the claim. That the claimant is entitled to interest upon his claim from the date of the filing of the claim seems to have been settled both in this court and in the Court of Appeals and in this very case. (See this case upon the former appeal, 45 App. Div. 114; Wilson v. City of Troy, 135 N. Y. 96, 105 ; Weeks v. State of New York, 48 App. Div. 357.) The authorities cited by the learned judge below are all cases of breach of contract, and in Wilson v. City of Troy (supra)that class of cases is clearly distinguished from cases where the action is brought for a trespass, where it seems to be held that interest should, as a matter of law, be allowed.
This judgment should be modified, therefore, by adding thereto the interest upon $2,242 from January 14, 1893, tó June 26, 1896, and as thus modified affirmed, with costs of this appeal to the claimant.
All concurred.
Judgment modified by adding thereto interest upon $2,242, from January 14, Í893, to June 26, 1896, and as so modified affirmed, with costs of this appeal to the claimant.